Keith, P.,
delivered the opinion of the court.
We are of opinion that the county court erred in permitting certain papers, purporting to be letters from the accused, to be read to the jury, as set out in bills of exceptions Nos. 1 and 2. They are immaterial, irrelevant, and should have been excluded. The evidence is so indecent that we shall not discuss it in detail, but will content ourselves with observing that it is wholly insufficient to maintain the verdict; and for the foregoing reasons the judgment of the county court must be reversed, the verdict of the jury set aside, and the case remanded for a new trial, to be had. therein in accordance with this opinion.